KEVIN G. CLARKSON
ATTORNEY GENERAL

Margaret Paton-Walsh
(AK Bar No. 0411074)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: margaret.paton-walsh@alaska.gov

Attorney for the State of Alaska

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

DISABILITY LAW CENTER OF                        )
ALASKA, NATIVE PEOPLES ACTION                   )
COMMUNITY FUND, ALASKA                          )
PUBLIC INTEREST RESEARCH                        )
GROUP, ALEIJA STOVER, AND                       )
CAMILLE ROSE NELSON,                            )
                                                )
                Plaintiffs,                     )
                                                )
       v.                                       )
                                                )
KEVIN MEYER, LIEUTENANT                         )   Case No. 3:20-cv-00173-JMK
GOVERNOR OF ALASKA, and the                     )
STATE OF ALASKA, DIVISION OF                    )   DECLARATION OF
ELECTIONS,                                      )   GAIL FENUMIAI
                                                )
                Defendants.                     )
                                                )

       I, Gail Fenumiai, declare under penalty of perjury that the following is true and

correct:

       1.       I am the director of the Division of Elections for the State of Alaska, and I




            Case 3:20-cv-00173-JMK Document 24 Filed 08/03/20 Page 1 of 7
have personal knowledge of the matters in this declaration. I was first appointed as

director in January 2008 and had worked in the division for approximately 10 years

before my appointment. I ended my first tenure as director in July 2015 and then was

reappointed by Lieutenant Governor Kevin Meyer in January 2019.

       2.       The Division of Elections is working hard to make this election run

smoothly, but the COVID-19 pandemic has created many new challenges. The Division

must arrange for social distancing, masks, gloves, and sanitizing in over 440 polling

places around the state; recruit election workers to staff those polling places in a year

when far fewer people are willing to serve in this role; create new distanced training to

avoid unnecessary exposure for smaller communities and Division employees; and

process an unprecedented number of absentee ballot applications. This is all while

adjusting our own internal workplace protocols to protect the safety of Division

employees and poll workers.

       3.       Alaska is fairly unique among the states when it comes to voter registration

because of an initiative passed by the voters in 2016. The initiative law automatically

registers every eligible Alaskan that applies for a permanent fund dividend to vote. See

https://pfd.alaska.gov/Automatic-Voter-Registration. Since the law was passed, 78,225

Alaskans have been registered to vote by applying for the permanent fund dividend.

       4.       The State of Alaska also provides numerous ways for eligible Alaskans to

vote, starting with the State’s no excuse absentee ballot system. Any registered voter can

vote absentee by submitting an application starting January 1 of the year in which the

election will be held. Voters can submit absentee ballot applications in person, by mail,

DLC, et al. v. Meyer, et al.                                  Case No. 3:20-cv-00173-JMK
Declaration of Gail Fenumiai                                                    Page 2 of 7
            Case 3:20-cv-00173-JMK Document 24 Filed 08/03/20 Page 2 of 7
fax, or via electronic transmission or through a new online portal on the Division’s

website. They can request that their absentee ballot be mailed to them or delivered to

them by electronic transmission. But all absentee ballots must be returned to the Division

by mail. The absentee ballot must be postmarked on or by election day, but the Division

strongly encourages submission of the ballot before election day to ensure receipt of the

ballot within the required 10-day period following the election.

       5.       Paper absentee ballot application forms can be obtained by calling the

Division, emailing the Division, or picking one up from a regional office or other location

where they are available. The Division’s regional offices send election packets with voter

registration forms and absentee ballot application forms to over many locations around

the State so they are widely available. These locations include tribal offices, assisted

living homes, high schools, municipalities, and libraries.

       6.       In addition, absentee ballot applications are routinely distributed to voters

by the political parties, candidates, and other interest groups.

       7.       In addition to the historic outreach efforts mentioned in Paragraph 5, this

year the Lieutenant Governor decided to also send absentee ballot applications to all

registered voters 65 and older in light of the pandemic. Moreover, I have directed letters

with absentee ballot applications and a link to the online form be sent to voters in areas

that may struggle to have access to a polling place on polling day for various reasons,

including a lack of available poll workers. Although I am still hopeful to have all

precincts staffed with three poll workers, I want voters in those areas to be aware of the

potential lack of polling place and have information on other methods of voting.

DLC, et al. v. Meyer, et al.                                   Case No. 3:20-cv-00173-JMK
Declaration of Gail Fenumiai                                                     Page 3 of 7
            Case 3:20-cv-00173-JMK Document 24 Filed 08/03/20 Page 3 of 7
       8.       For the first time this year, voters can also apply for absentee ballots online

if they have a valid state driver’s license or state identification card. Approximately

95 percent of registered voters have one of these types of identification associated with

their voter record. There is a link on the Division of Election’s home page

(https://www.elections.alaska.gov/) as well as on the State of Alaska’s homepage

(http://www.alaska.gov/). This system saves voters’ time by eliminating the need to print,

sign and mail the application and online applications can be processed faster by the

Division.

       9.       Processing absentee ballot applications that are received by mail takes

significantly more time both because of the transit time in the mail and because of the

added processing time. For each mailed application, an employee has to open the

envelope, date stamp the application, check that the application is complete, attempt to

decipher what is sometimes illegible handwriting, batch and scan them for processing

before sending out the ballots. If the application is incomplete or illegible, a Division

employee attempts to contact the individual to assist in completing the application. This

may sound like it does not take much time but multiply that by 30,000 or more and you

get significant processing times. On the other hand, all of this processing time is

eliminated if the voter applies online.

       10.      A voter can also request an absentee ballot by electronic transmission or

fax, meaning the ballot package will be sent to them by email. The ballot has to be

printed out and mailed or faxed back to the Division on or by election day. This type of

ballot transmission can be requested starting 15 days before election day and up to 5 p.m.

DLC, et al. v. Meyer, et al.                                    Case No. 3:20-cv-00173-JMK
Declaration of Gail Fenumiai                                                      Page 4 of 7
            Case 3:20-cv-00173-JMK Document 24 Filed 08/03/20 Page 4 of 7
the day before the election.

       11.     There are currently 140 in-person absentee voting locations across the State

where a voter can vote one-on-one with an absentee voting official starting 15 days

before the election and up to election day. An absentee in-person voter’s ballot is placed

in an absentee ballot envelope completed by the voter, and that envelope is reviewed by

the absentee review board to determine the voter’s eligibility to vote before the ballot is

counted.

       12.     The State also has eight early voting sites open starting 15 days before the

election and up to the day before the election. Early voters’ eligibility to vote is

determined at the time they vote. These sites have ballots for all 40 house districts.

       13.     Of course, we also plan on having 441 polling places open on election day

to vote in person from 7 a.m. to 8 p.m. Unlike other states that have drastically cut down

on the number of polling places available this year, we are striving to have a similar

number of polling places available to ensure every voter can vote in the manner they are

comfortable with. In-person voting is also available on election day at the Juneau,

Fairbanks, and Anchorage airports.

       14.     For those voters who reside in remote areas of the state where distance,

terrain or other natural conditions deny the voter reasonable access to a polling place or

who have a disability that makes it difficult for them to vote in person, the State

designates these voters as “permanent absentee voters.” This means that, in even-

numbered years, they are mailed an absentee by-mail application. There are over 9,500

permanent absentee voters. Unless a voter notifies the Division of Elections has no way

DLC, et al. v. Meyer, et al.                                   Case No. 3:20-cv-00173-JMK
Declaration of Gail Fenumiai                                                     Page 5 of 7
           Case 3:20-cv-00173-JMK Document 24 Filed 08/03/20 Page 5 of 7
to know which voters are disabled.

       15.    For those with a disability, there is a process to receive assistance with

voting in addition to the permanent absentee voting option. The voter can have a

representative request a special needs ballot starting 15 days before the election and up to

election day. The representative then delivers the ballot to the voter, witnesses the voter’s

signature, and returns the ballot to the Division of Elections. This allows the voter to cast

their vote at home.

       16.    As shown above, the State of Alaska offers a myriad of ways for eligible

Alaskans to exercise their right to vote. To send out paper absentee ballot application

forms to every registered voter would potentially result in major processing delays as the

Division balances putting on an in-person election, offering early voting, and offering in-

person absentee voting. The online application is far superior to the mailed application in

terms of processing times and ensuring voters get absentee ballots in a timely manner.

My goal is to ensure every voter can exercise the right to vote in the way that works best

for them and to have every vote counted. Mailing out absentee ballot applications to

everyone would upset that balance and potentially result in avoidable and preventable

issues in the election.

       17.    The Division has hired additional staff to process the anticipated increase in

absentee ballot applications this year, but it cannot rapidly expand its processing capacity

while maintaining the integrity of the election. Recruiting and training qualified staff

takes weeks—not days—and staff cannot work from home because they must be able to

access the Division’s secure voter database. This means that increasing the number of

DLC, et al. v. Meyer, et al.                                  Case No. 3:20-cv-00173-JMK
Declaration of Gail Fenumiai                                                    Page 6 of 7
         Case 3:20-cv-00173-JMK Document 24 Filed 08/03/20 Page 6 of 7
staff also requires finding more temporary space so that workers can maintain proper

social distance in the workplace.

       18.    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct and that this declaration was executed on August 3rd, 2020.


                                                 /s/ Gail Fenumiai
                                                 Gail Fenumiai
                                                 Director
                                                 State of Alaska
                                                 Division of Elections


                            CERTIFICATE OF SERVICE

       I certify that on August 3rd, 2020, the foregoing document was served on all

parties via the CM/ECF filing system.

                                          /s/ Margaret Paton-Walsh
                                          Margaret Paton-Walsh
                                          Assistant Attorney General




DLC, et al. v. Meyer, et al.                                Case No. 3:20-cv-00173-JMK
Declaration of Gail Fenumiai                                                  Page 7 of 7
         Case 3:20-cv-00173-JMK Document 24 Filed 08/03/20 Page 7 of 7
